White, C. J.
In this case the defendant assigns as error the ex-cessiveness of a sentence of 6 months in the county jail for the crime of burglary. The statutory penalty is a *403sentence of 1 to 10 years in the Nebraska Penal and Correctional Complex, or a fine up to $500, or up to 6 months in the county jail. We affirm the judgment and sentence of the District Court.
In order to sustain his position that the sentence in this case was excessive and that probation should have been granted to the defendant, the defendant cites two cases in his brief which are inapposite. We deem it unnecessary to discuss and compare these specific cases. The defendant received the minimum period of incarceration provided by the statute. The record reveals that he is a person of normal intelligence and has completed part of his high school education. He has a record of three convictions for drunken driving and a juvenile record. The following colloquy from the bench by the sentencing judge is self-explanatory. The judge said:
“You were in juvenile court and looks to me like they tried just about everything in the book to help you with apparently no success. * * * It looks to me like the only thing that would make an impression on you, Mr. Basler, is a rather steep penalty — stiff penalty at this point. I think probation is not proper in this case. It would just be a wasted effort on the part of the probation officers. Because of your age (20), I’m not going to send you to the penitentiary, although perhaps that is the proper thing to be done, but there will have to be some confinement. This is done also to try to make an impression upon you that you are going to have to behave yourself.”
In imposing sentence and denying probation in á criminal case, the judgment of the District Court will not be disturbed on appeal unless the record shows an abuse of discretion. State v. Heckathorn, 190 Neb. 418, 208 N. W. 2d 689. It is clear, without further discussion of the record, that the District Court did not abuse its discretion in making the determination that the defendant was not a good subject for probation, and at the same *404time balancing the sentence by giving the minimum period of incarceration permitted under the statute.
The judgment of the District Court is correct and is affirmed.
Affirmed.